951 F.2d 349
NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.GREAT WESTERN COAL (KENTUCKY), INC. and Great Western Coal,Inc., Plaintiffs-Appellants,v.SOUTH CAROLINA PUBLIC SERVICE AUTHORITY and Kenneth R. Ford,Defendants-Appellees.
Nos. 91-5251, 91-6052.
United States Court of Appeals, Sixth Circuit.
Dec. 9, 1991.

Before KENNEDY and NATHANIEL R. JONES, Circuit Judges, and CONTIE, Senior Circuit Judge.
PER CURIAM:


1
Great Western Coal (Kentucky), Inc. and Great Western Coal, Inc. appeal the order of the District Court dismissing this action for lack of jurisdiction.   The District Court held that no diversity jurisdiction exists under 28 U.S.C. § 1332 because defendants are the alter-ego of the State of South Carolina and are not citizens of the State for purposes of diversity jurisdiction.


2
Upon consideration of the entire record, the briefs filed herein, and oral arguments, we affirm the judgment of the District Court for the reasons stated by District Court Judge Eugene E. Siler, Jr. in his Memorandum filed August 28, 1991.